In re Leslie S. Hefner















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-060-CR

IN RE LESLIE S. HEFNER


 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Leslie Hefner filed a petition for writ of mandamus against “the Judge of the 282nd
district court of Dallas County, Texas.”  Because we do not have jurisdiction over the district
judges of Dallas County, the petition is denied without formal written opinion.  See Tex. R.
App. P. 52.8(d).
 
                                                                       PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Request for relief denied
Opinion delivered and filed March 1, 2000
Do not publish